DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 1, 3-11 and 13-20; renumbered as claims 1-18 are allowed.
	Claims 2 and 12 has been canceled.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record
Dhuyvetter et al. (US 2008/0294918) and Apfel (US 2010/0007334) in general teaches plurality of network ports and the power management adapted to communicate data and to selectively provide power to one or more powered devices by determining that the device is connected to the selected port. The prior art of the record fails to anticipate or fairly suggest, a power over ethernet management by, monitoring a current draw of the device, determining whether the current draw of the device exceeds a threshold, disabling POE to the device, responsive to determining that the current draw
exceeds the threshold, and subsequently re-enable POE to the device in a retry mechanism, along with all other limitations, as specifies in independent claim 1, and similar limitations as specifies in independent claims 9 (renumbered as 8) and 11 (renumbered as 10).  
	Claims 3-8, 10 and 13-20; renumbered as claims 2-7, 9 and 11-18 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482